Case 2:20-cv-09582-JFW-E Document 92-18 Filed 07/20/21 Page 1 of 3 Page ID #:2182




                   EXHIBIT Q




                                    Exhibit Q
                                      429
Case 2:20-cv-09582-JFW-E Document 92-18 Filed 07/20/21 Page 2 of 3 Page ID #:2183




   From:          Ca tron, William
   Sent:          Friday, February 28, 2020 12:36 PM PST
   To:            Airbea r77
   Subject :      Deputi es shared graphi c phot os of Kobe Brya nt cras h scene, sources say




   Deputies shared graphic photos of Kobe Bryant crash scene, sources
   say

   By ALENE TCHEKMEDYIAN,
   PAUL PRINGLE
   FEB. 27, 2020
   Los Angeles County sheriff's deputies shared graphic photos of the
   helicopter crash that killed Kobe Bryant and eight others, according to two
   public safety sources with knowledge of the events.
   After multiple inquiries by The Times, the Sheriff's Department said
   Thursday that the "matter is being looked into."
   It's unclear how widely the photos might have been disseminated and who
   exactly was involved. It's also unclear whether the deputies had actually
   taken the photos at the scene or had received them from someone else.
   One of the sources told The Times that the sharing of photos of the crash
   scene and the victims' remains was the topic of a discussion among first
   responders two days after the crash. The source said he saw one of the
   photos on the phone of another official, in a setting that had nothing to do
   with the investigation of the crash. The source spoke on condition of
   anonymity because of the sensitive nature of the matter.
   Capt. Jorge Valdez, the head of the sheriff's information bureau, said
   Wednesday that his office had been obligated to contact the family
   members of crash victims not because of allegations against the deputies
   but because The Times inquired about them.
   Joseph Giacalone, who teaches police procedures at the John Jay College
   of Criminal Justice in New York, said that generally, sharing photos with
   anyone not authorized to see them "is a cardinal sin in law enforcement."
   Law enforcement agencies, particularly in Los Angeles, have struggled
   over the years with the unauthorized use of evidence involving celebrities.
   The Sheriff's Department launched a lengthy investigation into the leaking
   of documents after Mel Gibson's infamous anti-Semitic rant during a drunk
   driving arrest. The issue was also highlighted when it was revealed that
   celebrity private investigator Anthony Pellicano paid members of law
   enforcement agencies for confidential information.




                                                      Exhibit Q
                                                        430                                     COLA023695
Case 2:20-cv-09582-JFW-E Document 92-18 Filed 07/20/21 Page 3 of 3 Page ID #:2184




   A Los Angeles police officer was fired in connection with a leaked photo of
   Rihanna after she was beaten by Chris Brown in 2009.
   In a brief interview Wednesday at the Hall of Justice downtown, Sheriff Alex
   Villanueva would not discuss the allegations in the Bryant case in any
   detail, including whether the department had received a complaint that the
   photos were shared inappropriately.
   Valdez said he was "unaware of any complaint."
   Bryant's helicopter crashed into a Calabasas hillside last month in dense
   fog, killing the retired NBA star, his daughter Gianna, 13, and seven others
   on their way to a youth basketball game in Thousand Oaks. The other
   victims were Christina Mauser; Payton and Sarah Chester; John, Keri and
   Alyssa Altobelli; and pilot Ara Zobayan.
   Attorneys for Vanessa Bryant filed a wrongful death lawsuit against the
   company that operated the helicopter.




                                    Exhibit Q
                                      431                                     COLA023696
